DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action has been issued in response to Applicant’s Communication of application S/N 16/618,594 filed on December 2, 2019.  Claims 1 to 20 are currently pending with the application.
	
Priority
This application is a national stage entry of PCT/US18/35750, with International Filing of 06/01/2018, which claims Priority from Provisional Application No. 62/513,704, filed on 06/01/2017.  Applicant’s claim for the benefit of prior-filed Applications under 35 U.S.C. 119(e), 120, 121, or 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/02/2019 was filed before the mailing date of the first action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 16, 17, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation “the textual data” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitations “the portion of plurality of parameters”, and “each matched track”, in lines 6 and 8, respectively.  There is insufficient antecedent basis for these limitations in the claim.
Claim 17 recites the limitations “the aggregated tracks” in lines 5 and 7, and “each playlist”, in lines 7 and 8.  There is insufficient antecedent basis for these limitations in the claim.
Claim 20 recites the limitation “the bibliographical data segment of the selected multimedia track” in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 3, 5, 6, 13 to 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffberg (U.S. Patent No. 5,963,957), and further in view of Tripoli et al. (U.S. Publication No. 2014/0156641) hereinafter Tripoli.
As to claim 1: 
Hoffberg discloses:
A method comprising: 
receiving input from a user, the input comprising at least one of: a signal from a microphone and text [Column 2, line 7 teaches receiving an input data representative of musical components; Column 4, lines 9 to 14 teaches a user can enter an input by humming into a microphone]; 
processing the input, wherein processing the input comprises accessing at least one database [Column 2, lines 1 to 12 teach a data base storing bibliographic information items corresponding with multiple musical themes, and storing reference musical components of the musical themes, accessing the data base to find a match between reference data and the input data; Column 4, lines 47 to 50 teach identifying a match between the input data and reference data stored in the data base]; 
determining a multimedia track associated with the input [Column 2, line 11 teaches finding a match between reference data and the input data; Column 4, line 53 teaches identifying a match between the input data and the reference data]; 
retrieving data associated with the multimedia track, wherein retrieving the data associated with the multimedia track comprises retrieving bibliographical data associated with the multimedia track [Column 2, lines 18 to 27 teach upon finding a match with a stored sequence of notes, and obtaining corresponding bibliographical information items, where the bibliographical information items may include title of album, name, a recording of the actual performance, etc.; Column 4, line 55 teaches identifying associated bibliographic items]; and 
displaying the retrieved data associated with the multimedia track to the user along with the bibliographical data associated with the multimedia track [Column 4, lines 47 to 49 teach retrieval engine provides a particular bibliographic information at an output upon finding a match; Column 5 line 1 teaches user receives the appropriate bibliographic information upon finding a match]. 
Hoffberg does not appear to expressly disclose wherein displaying the retrieved data comprises displaying the bibliographical data as user-selectable parameters, wherein the user-selectable parameters are configured to indicate, upon selection, at least one of the following: the user's interest in receiving additional bibliographical data associated with at least one selected parameter of the user-selectable parameters, and the user's interest in generating a playlist of at least one additional multimedia track based on the at least one selected parameter of the user-selectable parameters.  
Tripoli discloses:
wherein displaying the retrieved data comprises displaying the bibliographical data as user-selectable parameters, wherein the user-selectable parameters are configured to indicate, upon selection [Paragraph 0019 teaches metadata associated with a first media may be displayed to a user via a controller during the playback of the first media, where the user may select the metadata, therefore, user-selectable parameters; Paragraph 0025 teaches metadata indicates certain aspects of the song, such as song title, artist name, album title, and/or genre, for example, and a user may select one of the aspects of the song indicated by the metadata], at least one of the following: 
the user’s interest in receiving additional bibliographical data associated with at least one selected parameter of the user-selectable parameters, and the user’s interest in generating a playlist of at least one additional multimedia track based on the at least one selected parameter of the user-selectable parameters [Paragraph 0025 teaches a user may select one of the aspects of the song indicated by the metadata, and a query may be made to search for songs based on the selected aspect; Paragraph 0026 teaches the user would like create a station or channel on an Internet Radio service based on certain elements of the song, may want to create a channel based on a genre of the particular song, and may access a controller for the playback system to find other songs associated with elements of the song the user is experiencing; Paragraph 0090 teaches a user’s selection may indicate that the user is interested in searching for other media content having the same title as, or a similar title, or other parameter; Paragraph 0108 teaches the user may choose to create a channel based on a genre of the particular song, therefore, interest in generating a playlist based on the selected parameter].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Hoffberg, by displaying the bibliographical data as user-selectable parameters, wherein the user-selectable parameters are configured to indicate, upon selection, at least one of the following: the user's interest in receiving additional bibliographical data associated with at least one selected parameter of the user-selectable parameters, and the user's interest in generating a playlist of at least one additional multimedia track based on the at least one selected parameter of the user-selectable parameters, as taught by Tripoli [Paragraph 0019, 0025, 0026, 0090], because both applications are directed to searching and retrieval of media items, including songs; enabling the metadata associated with a music item to be selectable for the user to perform further operations, allows a user of a networked playback system to quickly find media of interest via a controller, particularly useful when a user, while experiencing the media, such as by listening to the media being rendered via a network playback system, becomes interested in the particular media and wishes to initiate further action, thereby improving the user’s experience (See Tripoli Para [0018]).

As to claim 2:
Hoffberg discloses:
retrieving bibliographical data having a plurality of parameters, each of the plurality of parameters corresponding to a bibliographical data segment of the bibliographical data associated with the multimedia track [Column 2, lines 21 to 27 teach bibliographic information item may include, for example, the name and biography of the composer, the name of the text writer, the lyrics, the title of the album, context information about the theme, related works, etc., therefore, a plurality of parameters associated with the media track].  

As to claim 3:
Hoffberg discloses:
accessing at least one of the following: a multimedia library, a multimedia track bibliographical text database [Column 2, lines 1 to 3 teach database having bibliographic information items corresponding with respective ones of multiple musical themes], ACRCloud, AcoustID, OneMusicAPI, MusicGraph, Discogs, and Genius.  

As to claim 5:
The combination of Hoffberg and Tripoli discloses:
presenting, the user, the user-selectable parameters associated with bibliographical data of the multimedia track, wherein the user-selectable parameters comprise, but are not limited to, at least one of the following: producers associated with the multimedia track, artists associated with the multimedia track, albums associated with the multimedia track, composers associated with the multimedia track, engineers associated with the multimedia track, mixers associated with the multimedia track, mastering associated with the multimedia track, recording Studios associated with the multimedia track, musicians associated with the multimedia track, record labels associated with the multimedia track, timelines associated with the multimedia track, samples associated with the multimedia track, and interpolations associated with the multimedia track [Tripoli – Paragraph 0025 teaches metadata indicates aspects of the song, such as song title, artist name, album title, and/or genre, etc., where a user may select one of the aspects of the song indicated by the metadata].  

As to claim 6:
The combination of Hoffberg and Tripoli discloses:
presenting, as the multimedia track is played-back to the user, each user-selectable parameter representing a bibliographical data segment of the bibliographical data associated with the multimedia track [Paragraph 0019 teaches metadata associated with a first media may be displayed to a user via a controller during the playback of the first media; Paragraph 0090 teaches receiving data indicating a selection of the at least one metadata that is displayed, while the first media content is being rendered, and being enjoyed by the user].  

As to claim 13:
The combination of Hoffberg and Tripoli discloses:
displaying a plurality of user-selectable parameters, each of the plurality of user-selectable parameters being associated with a bibliographical data segment of the bibliographical data associated with the multimedia track [Tripoli - Paragraph 0019 teaches metadata associated with a first media may be displayed to a user via a controller during the playback of the first media; Paragraph 0090 teaches receiving data indicating a selection of the at least one metadata that is displayed, while the first media content is being rendered, and being enjoyed by the user].  

As to claim 14:
The combination of Hoffberg and Tripoli discloses:
receiving a selection of one or more user-selectable parameters of the plurality of user-selectable parameters; and aggregating the selected one or more user-selectable parameters into a listing of one or more selected parameters [Tripoli Paragraph 0025 teaches a user may select one of the aspects of the song indicated by the metadata, and a query may be made to search for songs based on the selected aspect, where the query includes the selected aspect].  

As to claim 15:
Hoffberg as modified by Tripoli discloses:
generating at least one playlist comprising the at least one additional multimedia track, based on at least a portion of the listing of the one or more selected parameters [Tripoli – Paragraph 0082 teaches the search results displayed on the controller, provide the user with one (or more) options, for example, the user may be able to play the media now (a "play now" option) by selecting the media from the search results, or add the media to a queue or playlist].  

As to claim 16:
Hoffberg as modified by Tripoli discloses:
matching the at least one additional multimedia track when at least one bibliographical segment corresponding to the one or more selected parameters corresponds to at least one bibliographical segment of the at least one additional multimedia track [Tripoli - Paragraph 0104 teaches second media content having the closest match in the query based on the selected metadata may be listed first], 
wherein the portion of plurality of parameters corresponds to a threshold match level [Tripoli - Paragraph 0105 teaches the one or more second media content may be ordered according to the relevancy metric and accordingly provided for display on the controller for the user to review], and 
aggregating each matched track into the at least one playlist [Tripoli - Paragraph 0082 teaches the search results displayed on the controller, provide the user with one (or more) options, for example, the user may be able to play the media now (a "play now" option) by selecting the media from the search results, or add the media to a queue or playlist], 
wherein a threshold match level determines how many of the bibliographical segments corresponding to the selected one or more parameters must match to the at least one additional track in order to consider the at least one additional tracking as a matching track [Tripoli - Paragraph 0104 teaches second media content having the closest match in the query based on the selected metadata].  

As to claim 18:
Hoffberg as modified by Tripoli discloses:
presenting the at least one playlist; and enabling at least one of: a streaming of at least one of the tracks in the at least one playlist, an exporting of the at least one playlist, a sharing of the at least one playlist, a presentation of at least one parameter associated with at least one of the tracks in the at least one playlist, a selection of subsequent indications of parameters based on subsequent bibliographical segments based on the parameters associated with at least one of the tracks in the at least one playlist, wherein subsequent indications of parameters enables the generation of at least one additional playlist, and a saving of at least one playlist for subsequent retrieval, generating at least one smart playlist based at least on: prior user input, prior selections of parameters, and one or more tracks in at least one saved playlist [Tripoli - Paragraph 0108 teaches Once the media is included in the repository, such as the streaming music library or playlist, for example, the user may access the media at a later time].  

Claims 4, 7 to 12, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffberg (U.S. Patent No. 5,963,957), in view of Tripoli et al. (U.S. Publication No. 2014/0156641) hereinafter Tripoli, and further in view of Master et al. (U.S. Publication No. 2010/0211693) hereinafter Master.
As to claim 4:
Hoffberg discloses all the limitations as set forth in the rejections of claim 1 above, but does not appear to expressly disclose accessing the at least one database via an Application Programming Interface (API).
Master discloses:
accessing the at least one database via an Application Programming Interface (API) [Paragraph 0077 teaches technology includes API to allow for a title of a song and/or artist to be transmitted to the third party service or content provider via a sound recognition application].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Hoffberg, by accessing the at least one database via an Application Programming Interface (API), as taught by Master [Paragraph 0077], because both applications are directed to searching and retrieval of media items, including songs; displaying the parameters in a different way is a simple substitution of one known element for another to obtain predictable results.

As to claim 7:
Hoffberg discloses all the limitations as set forth in the rejections of claim 6 above, but does not appear to expressly disclose displaying each user-selectable parameter frame-by-frame, in a successive order.  
Master discloses:
displaying each user-selectable parameter frame-by-frame, in a successive order [Paragraph 0084 teaches displaying information regarding the song, which upon selection will be provided for to user].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Hoffberg, by displaying each user-selectable parameter frame-by-frame, in a successive order, as taught by Master [Paragraph 0084], because both applications are directed to searching and retrieval of media items, including songs; displaying the parameters in a different way is a simple substitution of one known element for another to obtain predictable results.

As to claim 8:
Hoffberg as modified by Tripoli and Master further discloses:
displaying, to the user: the textual data indicating the bibliographical data segment associated with a currently displayed user-selectable parameter [Master - Paragraph 0084 teaches displaying information related to the song, such as the name of a song, the name of the artist who sang the song, and the name of the album where the song can be found], 
a user-selectable portion which, when selected by the user, enable the following: a display of additional data corresponding to the bibliographical data segment of the multimedia track [Master - Paragraph 0056 teaches the user may select a button to request more information], 
an indication of interest for the at least one additional multimedia track corresponding to the bibliographical data segment for playback to the user [Tripoli - Paragraph 0025 teaches a user may select one of the aspects of the song indicated by the metadata, and a query may be made to search for songs based on the selected aspect], and 
a transition to display a subsequent frame comprising a subsequent user-selectable parameter corresponding to a subsequent bibliographical data segment of the bibliographical data associated with the multimedia track [Master - Paragraph 0084 teaches lyrics of the song may also be shown, as well as, related music clips or video clips of the song or related to the song or artist may be provided to the user for playing if the user wishes to click, press, or otherwise activate the clips].  

As to claim 9:
Hoffberg as modified by Master further discloses:
displaying the additional data upon receiving an indication of selection at the user-selectable portion, the additional data comprising, but is not limited to, at least one of the following: a text, wherein the text comprises a biography of at least one person associated with the bibliographical data segment, and an image, wherein the image comprises a picture of at least one person associated with the bibliographical data segment, and wherein the additional data is retrieved from the at least one database [Master - Paragraph 0056 teaches the user may select a button to request more information; Paragraph 0056 teaches information includes a biography of the artist].  

As to claim 10:
Hoffberg as modified by Tripoli discloses:
generating a playlist in response to the indication of interest upon receiving an indication of selection at the user-selectable portion, the playlist comprising the at least one additional multimedia track [Tripoli – Paragraph 0082 teaches the search results displayed on the controller, provide the user with one (or more) options, for example, the user may be able to play the media now (a "play now" option) by selecting the media from the search results, or add the media to a queue or playlist].  

As to claim 11:
Hoffberg as modified by Tripoli discloses:
displaying the at least one additional multimedia track along with a playback software application for user selection [Tripoli - Paragraph 0082 teaches a user may see a track of interest in the search results and select it to "play now" via a networked playback system, and as such, the networked playback system would stop/pause playing the current media and switch to play the recently selected media from the associated service].  

As to claim 12:
Hoffberg as modified by Master further discloses:
presenting, upon receiving an indication of selection at the user-selectable portion, the subsequent frame comprising the subsequent user-selectable parameter corresponding to the subsequent bibliographical data segment of the bibliographical data associated with the multimedia track, wherein the subsequent user-selectable parameter is presented within the subsequent frame as the multimedia track is played-back to the user [Master – Paragraph 0056 teaches the user may select to access lyrics as the song is played].  

As to claim 19:
Hoffberg discloses all the limitations as set forth in the rejections of claim 5 above, but does not appear to expressly disclose selecting a multimedia track; selecting a parameter associated with bibliographical data of the selected multimedia track; requesting a user profile associated with the selected parameter, the user profile comprising at least one of: a producer associated with the selected parameter, an artist associated with the selected parameter, a music professional associated with the selected parameter, a composer associated with the selected parameter, an engineer associated with the selected parameter, a mixer associated with the selected parameter, a recording Studio associated with the selected parameter, and a musician associated with the selected parameter; and presenting the requested user profile.
Master discloses:
selecting a multimedia track; selecting a parameter associated with bibliographical data of the selected multimedia track; requesting a user profile associated with the selected parameter, the user profile comprising at least one of: a producer associated with the selected parameter, an artist associated with the selected parameter, a music professional associated with the selected parameter, a composer associated with the selected parameter, an engineer associated with the selected parameter, a mixer associated with the selected parameter, a recording Studio associated with the selected parameter, and a musician associated with the selected parameter; and presenting the requested user profile [Master - Paragraph 0056 teaches the user may select a button to request more information; Paragraph 0056 teaches information includes a biography of the artist; Paragraph 0094 teaches an artist's biography is presented along with a mini-player below the artist's biography].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Hoffberg, by selecting a multimedia track; selecting a parameter associated with bibliographical data of the selected multimedia track; requesting a user profile associated with the selected parameter, the user profile comprising at least one of: a producer associated with the selected parameter, an artist associated with the selected parameter, a music professional associated with the selected parameter, a composer associated with the selected parameter, an engineer associated with the selected parameter, a mixer associated with the selected parameter, a recording Studio associated with the selected parameter, and a musician associated with the selected parameter; and presenting the requested user profile, as taught by Master [Paragraph 0056, 0094], because both applications are directed to searching and retrieval of media items, including songs; providing further details of the music song to the user improves the user’s experience.

As to claim 20:
Hoffberg discloses all the limitations as set forth in the rejections of claim 15 above, but does not appear to expressly disclose selecting a multimedia track from at least one playlist; selecting a parameter associated with the bibliographical data segment of the selected multimedia track;  requesting a user profile associated with the selected parameter, the user profile comprising at least one of: a producer associated with the selected parameter, an artist associated with the selected parameter, a music professional associated with the selected parameter, a composer associated with the selected parameter, an engineer associated with the selected parameter, a mixer associated with the selected parameter, a recording Studio associated with the selected parameter, and a musician associated with the selected parameter; and  presenting the requested user profile
Master discloses:
selecting a multimedia track from at least one playlist; selecting a parameter associated with the bibliographical data segment of the selected multimedia track;  requesting a user profile associated with the selected parameter, the user profile comprising at least one of: a producer associated with the selected parameter, an artist associated with the selected parameter, a music professional associated with the selected parameter, a composer associated with the selected parameter, an engineer associated with the selected parameter, a mixer associated with the selected parameter, a recording Studio associated with the selected parameter, and a musician associated with the selected parameter; and  presenting the requested user profile [Master - Paragraph 0056 teaches the user may select a button to request more information; Paragraph 0056 teaches information includes a biography of the artist; Paragraph 0094 teaches an artist's biography is presented along with a mini-player below the artist's biography].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Hoffberg, by selecting a multimedia track from at least one playlist; selecting a parameter associated with the bibliographical data segment of the selected multimedia track;  requesting a user profile associated with the selected parameter, the user profile comprising at least one of: a producer associated with the selected parameter, an artist associated with the selected parameter, a music professional associated with the selected parameter, a composer associated with the selected parameter, an engineer associated with the selected parameter, a mixer associated with the selected parameter, a recording Studio associated with the selected parameter, and a musician associated with the selected parameter; and  presenting the requested user profile, as taught by Master [Paragraph 0056, 0094], because both applications are directed to searching and retrieval of media items, including songs; providing further details of the music song to the user improves the user’s experience.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hoffberg (U.S. Patent No. 5,963,957), in view of Tripoli et al. (U.S. Publication No. 2014/0156641) hereinafter Tripoli, and further in view of Moon et al. (U.S. Publication No. 2010/0131548) hereinafter Moon.
As to claim 17:
Hoffberg discloses all the limitations as set forth in the rejections of claim 1 above, but does not appear to expressly disclose enabling a selection of which parameters of the listing to associate with which playlists, and  organizing the aggregated tracks into separate playlists based on received parameter selections, and providing a shuffle feature for dynamically reorganizing the aggregated tracks in each playlist based on a selection to shuffle the parameters associated with each playlist.
Moon discloses:
enabling a selection of which parameters of the listing to associate with which playlists, and organizing the aggregated tracks into separate playlists based on received parameter selections, and providing a shuffle feature for dynamically reorganizing the aggregated tracks in each playlist based on a selection to shuffle the parameters associated with each playlist [Paragraph 0045 teaches the menu "List Shuffling" for switching the existing content playlist may be displayed by pressing a menu button; Paragraph 0046 teaches once the menu "List Shuffling" for switching the existing content playlist is selected, a sub menu for selecting a metadata item that is a base for generating the new content playlist is displayed, where the one or more metadata item values or one or more metadata items that are displayed are associated with the content that is currently being reproduced; Paragraph 0057 teaches selecting a metadata item value or a metadata item which is a base for generating a new content playlist].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Hoffberg, by enabling a selection of which parameters of the listing to associate with which playlists, and  organizing the aggregated tracks into separate playlists based on received parameter selections, and providing a shuffle feature for dynamically reorganizing the aggregated tracks in each playlist based on a selection to shuffle the parameters associated with each playlist, as taught by Moon [Paragraphs 0054, 0056], because the applications are directed to searching and retrieval of media items, including songs; enabling the ability to further edit and customize the playlists based on the metadata, improves the user’s experience and engagement.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL PEREZ-ARROYO whose telephone number is (571)272-8969. The examiner can normally be reached Monday - Friday, 8:00am - 5:30pm, Alt Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL PEREZ-ARROYO/Examiner, Art Unit 2169